CLECO POWER EXHIBIT 12(b) Computation of Ratios of Earnings to Fixed Charges FOR THE THREE MONTHS ENDED FOR THE NINE MONTHS ENDED FOR THE TWELVE MONTHS ENDED (THOUSANDS, EXCEPT RATIOS) SEPTEMBER 30, 2009 Earnings from continuing operations $ 43,552 $ 88,776 $ 111,801 Income taxes 1,316 14,033 14,854 Earnings from continuing operations before income taxes $ 44,868 $ 102,809 $ 126,655 Fixed charges: Interest, long-term debt $ 15,713 $ 49,122 $ 64,751 Interest, other (including interest on short-term debt) 3,918 8,708 13,518 Amortization of debt expense, premium, net 537 1,613 2,138 Portion of rentals representative of an interest factor 134 383 528 Interest, capitalized lease 515 1,452 1,452 Total fixed charges $ 20,817 $ 61,278 $ 82,387 Earnings from continuing operations before income taxes $ 44,868 $ 102,809 $ 126,655 Plus:total fixed charges from above 20,817 61,278 82,387 Earnings from continuing operations before income taxes and fixed charges $ 65,685 $ 164,087 $ 209,042 Ratio of earnings to fixed charges 3.16 X 2.68 X 2.54 X
